           Case 1:20-cv-10188-DJC Document 1 Filed 01/31/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                           )
MARY ANNE GEMMA, INDIVIDUALLY              )
AND AS DOMICILIARY FOREIGN                 )
PERSONAL REPRESENTATIVE OF                 )
THE ESTATE OF JOHN GEMMA,                  )
                                           )
               Plaintiff,                  )
                                           )
 v.                                        )
                                           )
 UNITED STATES,                            )
                                           )
               Defendant.
                                           )

                                      COMPLAINT

                                      The Parties

      1.      The plaintiff, Mary Anne Gemma, resides at 1237 Wordens Pond Road,

Charlestown, County of Washington, State of Rhode Island, and is the duly appointed

Domiciliary Foreign Personal Representative of the Estate of John Gemma, in the

Commonwealth of Massachusetts.

      2.      The defendant, United States, is a governmental entity duly organized

under law.

                                Jurisdiction and Claim


      3.      This is a civil action against defendant United States of America for money

damages for personal injury and wrongful death for which this Court has jurisdiction

pursuant to 28 U.S.C. § 1346(b).
            Case 1:20-cv-10188-DJC Document 1 Filed 01/31/20 Page 2 of 4



       4.      On or about April 17, 2017 and at all material times, Brian Whang, M.D.

was an employee of the Government within the meaning of 28 U.S.C. §§ 2671 and

1345(b).

       5.      On or about April 17, 2017, Brian Whang, M.D., an employee of the United

States Department of Veteran’s Affairs, undertook to care for and treat the plaintiff’s

decedent, John Gemma, by providing medical care and treatment at the VA Medical

Center in West Roxbury, Massachusetts; specifically, a surgical procedure consisting of

flexible bronchoscopy, upper endoscopy, minimally invasive Ivor-Lewis esophagectomy,

and laparscopic placement of a jejunostomy tube. In doing so, the Dr. Whang owed the

plaintiff’s decedent a duty of using due care and skill.

       6.      In violation of the duty of care and skill owed to the plaintiff’s decedent,

John Gemma, the defendant’s servants, agents and/or employees for which they were

legally responsible so negligently cared for and treated the plaintiff’s decedent, causing

intra-abdominal injuries resulting in sepsis in the decedent, John Gemma, resulting in

his death on May 18, 2017.

       7.      On September 26, 2018, the plaintiff, Mary Anne Gemma, made a written

demand for relief in accordance with the provisions of 28 U.S.C. § 2401(b) and 28

C.F.R. § 14.2 to the defendant, United States, by serving the demand upon the office of

the Office of Chief Counsel for the Department of Veterans Affairs.

       8.      On October 22, 2019, United States Department of Veteran’s Affairs

responded to the September 26, 2018 demand, concluding that “there was no negligent

or wrongful act on the part of any employee of the Department of the Veterans Affairs




                                               2
            Case 1:20-cv-10188-DJC Document 1 Filed 01/31/20 Page 3 of 4



(VA) acting within the scope of employment that caused compensable personal harm to

the deceased veteran related to the provided care”, therefore denying the tort claim.

       9.      As of January 31, 2019, the defendant, United States, has not reached

final arbitration, settlement, compromise and/or disposition of the plaintiffs’ claims as

required by 28 U.S.C. §§ 2401(b) and 2675(a) and 28 C.F.R. § 14.2.

                                    Causes of Action

(Each Cause of Action Specifically Incorporates by Reference All of Those Paragraphs
                                Previously Set Forth)

First Cause of Action

       7.      This is an action by the plaintiff, Mary Anne Gemma, Individually, against

the defendant, United States, for negligence resulting in loss of consortium.

Second Cause of Action

       8.      This is an action by the plaintiff, Mary Anne Gemma as Domiciliary

Foreign Personal Representative of the Estate of John Gemma, against the defendant,

United States, for negligence for the damages suffered by the plaintiff’s decedent, John

Gemma, prior to his death, including conscious pain and suffering.

Third Cause of Action

       9.      This is an action by the plaintiff, Mary Anne Gemma as Domiciliary

Foreign Personal Representative of the Estate of John Gemma, for negligence in

causing the death of plaintiff’s decedent, John Gemma, in accordance with the

provisions of Massachusetts General Laws, Chapter 229, as amended and applicable at

the time material herein.




                                             3
         Case 1:20-cv-10188-DJC Document 1 Filed 01/31/20 Page 4 of 4



                                  Demand for Relief

      10.    The plaintiff, Mary Anne Gemma, Individually and as Domiciliary Foreign

Personal Representative of the Estate of John Gemma, demands judgment against the

defendant, United States of America, as to the First, Second, and Third Causes of

Action, in an amount not less than $10,000,000.

                                      Jury Claim

      11.    To the extent permitted by law, the plaintiff, Mary Anne Gemma,

Individually and as Domiciliary Foreign Personal Representative of the Estate of John

Gemma, demands a trial by jury.



                                         PLAINTIFFS,

                                         By their Attorneys,

                                         SUGARMAN AND SUGARMAN, P.C.


Date: January 31, 2020
                                         /s/ Neil Sugarman_______________________
                                         Neil Sugarman, Esq. – BBO# 484340
                                         nsugarman@sugarman.com
                                         Stacey L. Pietrowicz, Esq. – BBO# 672395
                                         spietrowicz@sugarman.com
                                         William L. Walsh, Esq. – BBO# 704039
                                         wwalsh@sugarman.com
                                         The Prudential Tower
                                         800 Boylston Street, 30th Floor
                                         Boston, MA 02199
                                         (617) 542-1000




                                           4
